DETAILED ACTION
This final Office action is in response to the claims filed on December 22, 2021.
The replacement figures filed December 22, 2021 have been approved.
The amendments to the specification filed December 22, 2021 have been approved.
Status of claims: claims 1-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0152686 to Whitehead. 

On the other hand, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form the elastic base body opaque and the light source elastic for aesthetic reasons and to facilitate the insertion of the light source into the receiving region, respectively, as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 1)
Whitehead, as applied above, further discloses wherein a first receiving region is embodied as a cavity that is open to at least one outer side of the profiled safety strip, and wherein one or more first said insert strips made of an at least partially transparent material are inserted into the open cavity and contain the light source. (see FIG. 17) (claim 2)

[AltContent: textbox (support wedge)][AltContent: arrow][AltContent: textbox (2nd receiving portion)][AltContent: textbox (Fastening portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    326
    398
    media_image1.png
    Greyscale

Whitehead, as applied above, further discloses wherein a second receiving region is embodied as a form-fitting region, wherein a second insert strip is insertable or arrangeable in the form-fitting region, wherein the second insert strip has a fastening portion corresponding to the form-fitting region. (claim 3)
Whitehead, as applied above, further discloses wherein the form-fitting region is embodied on a front face of the base body that faces toward another door or a stop. (claim 4)
Whitehead, as applied above, further discloses wherein the open cavity has at least one recess 60 that forms a form-fitting connection with at least one corresponding protuberance 62 of the cavity. (see FIG. 12) Whitehead fails to disclose that the protuberance is of the insert strip. On the other hand, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to place at least one protuberance with the insert strip rather than the recess, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. (claim 5)

Whitehead, as applied above, further discloses wherein the profiled safety strip has an electrical contact strip and/or a light grid arrangement. (see the light grid arrangement of light source 80 in at least FIG.3 and an electrical contact strip in FIG. 14) (claim 7)
Whitehead, as applied above, further discloses wherein the light source contains LEDs that emit light in one or more colors in the visible wavelength range, and/or the LEDs are arranged on an elongate flat strip that is inserted longitudinally into the open cavity, the plurality of LEDs being arranged on one or both side surfaces of the flat strip. (see [0045]) (claim 8)
Whitehead, as applied above, further discloses wherein the at least partially transparent material of the insert strip forms an optical diffuser. (see [0045] – [0051]) (claim 10)
Whitehead, as applied above, further discloses wherein the second insert strip contains a light source and is arranged on a side of the profiled safety strip that is situated opposite the open cavity with the first insert strip. 
Note: claim 3 does not positively recite the second insert strip. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. (claim 11)
Whitehead, as applied above, fails to disclose wherein the form-fitting connection is formed by means of a dovetail-shaped recess in the base body and a corresponding protuberance on the second insert strip or a dovetail-shaped protuberance on the base body and a corresponding recess on the second insert strip. On the other hand, it would have been In re Dailey et al., 149 USPQ 47. (claim 12)
Whitehead, as applied above, further discloses wherein clamping elements can be inserted between a first said insert strip and the open cavity in order to fix the first insert strip in the cavity. (claim 13)
Whitehead, as applied above, further discloses wherein a first said insert strip is arranged between contact strip and a fastening region of the profiled safety strip on the door and/or outside a flexible contact region of the profiled safety strip. (claim 14)
Whitehead, as applied above, further discloses wherein the base body has a support wedge that supports the second insert strip from an inner side of the profiled safety strip in order to prevent kinking of the second insert strip. (see Fig. 17 above) (claim 15)
Whitehead, as applied above, further discloses wherein the second insert strip emits light in a direction of the front face of the profiled safety strip and to an outer side of the door. 
Note: claim 3 does not positively recite the second insert strip. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. (claim 16)
Whitehead, as applied above, further discloses wherein the first and/or second insert strip has an opaque and an at least partially transparent portion. (claim 17)

Whitehead, as applied above, further discloses a door with a profiled safety strip as set forth in claim 1, wherein the profiled safety strip is arranged in a movable door leaf and/or a door portal. (claim 19)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead, as applied above, in view of US 2005/0073852 to Ward.
Whitehead, as applied above, fails to disclose wherein the light source emits light of a first color when the door is being closed and light of a different color when the door is being opened.
Ward teaches of a similar light source that emits light of a first color when the door is performing an event and a different color when the door is performing another event. (see [0020])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead such that the light source emits light of a first color when the door is being closed and light of a different color when the door is being opened, as taught by Ward, in order to signal to users when the door is being moved, thus preventing collisions between the door and users. 

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. More specifically, the applicants arguments on pages 8 and 9 of applicant’s response filed December 22, 2021 regarding claim 1 rely on Whitehead FIG. 14 for support, yet FIG. 14 of Whitehead was not relied upon in the rejection of claim 1 in the Office .
Applicant states “there is no figure in Whitehead having an opaque base body which is the cavity for receiving the insert strip including the light source.”  However, the examiner acknowledged in the prior Office action and maintains in the claim 1 rejection above that Whitehead does not disclose that the base body is opaque. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form the elastic base body opaque and the light source elastic for aesthetic reasons and to facilitate the insertion of the light source into the receiving region, respectively, as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634